Citation Nr: 1419112	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted entitlement to service connection for coronary artery disease and assigned a 10 percent rating effective January 27, 2010. 

In June 2012, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain outstanding private treatment records.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant Social Security Administration (SSA) records, and making reasonable efforts to obtain private medical records. 38 C.F.R. § 3.159(c)(1), (2) ; Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, the Veteran's representative indicated at his June 2012 Board hearing that he had a May 2012 doctor's statement from a rehabilitation center in Columbia, South Carolina.  The representative indicated the record included a METS test.  The representative further indicated that he would have the Veteran sign a waiver of local regional jurisdiction and send the record to the VA.  The representative petitioned the Court for a 60 day stay to submit the private treatment record to the VA.   However, this May 2012 private treatment record has not been associated with the claims file. Attempts should be made to obtain the record. Thus, remand is required to obtain the private treatment records and any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records that pertain to his coronary artery disease.  The AMC must specifically request the Veteran provide information regarding the May 21, 2012 private treatment record from Cardiac Rehabilitation in Columbia, South Carolina.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment pertaining to coronary artery disease.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



